JOURNAL ENTRY AND OPINION
Defendants-appellants Harold and Linda Henderson appeal from the trial court's adoption of the Magistrate's decision. For the reasons adduced below, we conclude that we lack jurisdiction to consider the notice of appeal and necessarily dismiss same for lack of a final appealable order.
A review of the record on appeal indicates that the Magistrate's decision at issue was never filed with the clerk of court. Therefore, the order appealed from is not a final order. The following case law from this court is instructive:
  2. Objections cannot be taken from a referee's report until the report is filed with the clerk of courts. The trial court does not have authority to act on the merits of the objections or to adopt, modify or reject the report until the report is filed with the clerk for journalization and the parties have been given an opportunity to object. (Italicization added.)
Berry v. Berry (Cuyahoga, 1977), 50 Ohio App.2d 137, paragraph two of the syllabus.
It is ordered that appellee recover of appellants her costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
TERRENCE O'DONNELL, P.J., and JAMES M. PORTER, J., CONCUR.
  _____________________________ JAMES D. SWEENEY, JUDGE